Title: To Thomas Jefferson from Sylvanus Bourne, 17 June 1793
From: Bourne, Sylvanus
To: Jefferson, Thomas


[Philadelphia], 17 June 1793, “Mrs Dunns No 153 markett street.” Having made a contract with Mr. Morris that will enable him to return to Cape François, he urges TJ to consult with the President about resuming his old consular commission or his reappointment to the place, a necessary condition of his present plan; as his former commission bears the endorsement on his reception, perhaps it will more easily facilitate his readmission by the governor there. Since the business in contemplation would suffer by delay, a decision before TJ leaves town would greatly oblige him.
